Citation Nr: 0631807	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-03 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits calculated in the amount of $20,135.34, to include 
the question of whether the overpayment was properly 
created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from  January 1968 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the VA 
Regional Office (RO) in Milwaukee, Wisconsin, which 
retroactively reduced the veteran's VA improved pension 
benefits and from an August 2003 decision of the Committee 
on Waivers and Compromises which denied the veteran's 
request for a waiver of the recovery of the overpayment at 
issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been receiving VA pension benefits since 
July 1998.  In December 2002, the RO notified the veteran 
that his VA pension benefits had been retroactively reduced 
due to the veteran's incarceration for a felony which had 
commenced in July 1999 and ended in July 2002.  The veteran 
had not timely notified VA of the incarceration.  

No pension under public or private laws administered by VA 
shall be paid to or for an individual who has been 
imprisoned in a Federal, State, or local penal institution 
as a result of conviction of a felony or misdemeanor for any 
part of the period beginning sixty-one days after such 
individual's imprisonment begins and ending when such 
individual's imprisonment ends.  38 U.S.C.A. § 1505(a); 38 
C.F.R. § 3.666.  

In January 2003, the veteran disagreed with the retroactive 
reduction.  It appears to be his contention that he had a 
stroke which left him cognitively impaired.  It was asserted 
that he was wrongly imprisoned and there should be no debt.  
The veteran and a relative refer to medical evidence 
supporting the assertion which is not of record.  The 
veteran was not thereafter issued a statement of the case on 
the matter of validity of the debt at issue.  The veteran 
also requested a waiver of the debt.  The Committee denied 
the request for waiver, the veteran disagreed with that 
determination, was issued a statement of the case, and 
perfected an appeal.  

Because the veteran has challenged the proper creation of 
the debt, further appellate review by the Board with regard 
to the appellant's waiver claim must be deferred pending 
formal adjudication of her challenge to the validity of the 
debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) 
("when a veteran raises the validity of the debt as part of 
a waiver application . . . it is arbitrary and capricious 
and an abuse of discretion to adjudicate the waiver 
application without first deciding the veteran's challenge 
to the lawfulness of the debt asserted against him or her"); 
VAOPGCPREC 6-98 (July 24, 1998) (holding that when a veteran 
challenges the validity of the debt and seeks waiver of the 
debt, the [RO] must first fully review the debt's validity 
and, if the office believes the debt to be valid, prepare a 
written decision fully justifying the validity of the debt 
before referring the waiver request to the Committee on 
Waivers and Compromises).  A debtor may dispute the amount 
or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the 
same time.  38 C.F.R. § 1.911(c)(1).  Resolution of the 
creation issue should precede consideration of the waiver 
issue.

The veteran should be sent a letter to determine where he 
received medical treatment prior to his incarceration.  
Those records should be requested.  

In November 2004 and March 2005, additional evidence was 
submitted to the Board which is relevant to the issue on 
appeal.  This evidence has not been considered by the RO and 
there has been no waiver received from the appellant of 
initial adjudication of this evidence by the RO.  This 
evidence should be reviewed on remand.  Accordingly, this 
matter is REMANDED for the following actions:

1.  Send the veteran a letter to 
determine where he received medical 
treatment prior to his incarceration.  
After obtaining the appropriate medical 
release(s), those records should be 
requested.   

2.  The issue of whether the creation of the 
debt of $20,135.34 was proper.  In the event 
that the overpayment is found to have been 
properly created, the Committee should again 
consider the veteran's request for waiver, to 
include review of any evidence not previously 
considered.  If upon completion of the 
requested action, any issue on appeal remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. Markey
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



